DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27th 2022 has been entered. 
Response to Amendment
3.          The Amendment filed on October 27th 2022 has been entered. Currently claims 1, 13 and 19 have been amended and claims 1 - 20 are pending.

Response to Arguments
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 7 -10, filed October 27th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive in part and non-persuasive in part.
Applicant argues that the cited portions of the Khayyat reference do not disclose or suggest at least, “applying a plurality of transformation rules to the operator tree to generate an optimized operator tree, wherein applying the plurality of transformation rules applies one or more bitvector filters at different join operators and modifies the join order of the one or more join operators in the optimized operator tree based on a determined impact associated with applying the one or more bitvector filters to the one or more join operators, wherein the optimized operator tree has an optimized structure with the modified join order of the one or more join operators” as amended in independent claim 1. 
Examiner respectfully submits that the amendment is not taught by the Khayyat reference nor any of the cited art, however, it is the Al-Omari reference and not the Khayyat reference that teaches the pre-amended portion of the claim version as indicated in the previous office action and espoused by the applicant’s representative in the argument above. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Curino et al., (United States Patent Publication Number 20160306849) hereinafter Curino


Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 – 4, 6, 7, 9, 13, 14, 16, 19 and 20   are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (United States Patent Publication Number 20120323885) hereinafter Wang, in view of Al-Omari et al., (United States Patent Publication Number 20060282423) hereinafter Al-Omari, in view of Curino et al., (United States Patent Publication Number 20160306849) hereinafter Curino and in further view of Khayyat et al., (United States Patent Publication Number 20170060944) hereinafter Khayyat
Regarding claim 1 Wang teaches a method, (Fig. 4, flowchart of a method [0013]) comprising: receiving a query (Fig. 8 (802) receive a query [0078]) including identifiers (descriptive data [0037]) of datasets (specifying data tables [0037]) such as “datasets” and one or more join operators (relational operator [0054]) (full outer join operator [0071]) (inner join logical operator [0074]) associated with combining data (combines two or more result sets [0043]) from the datasets; (specifying data tables [0037]) such as “datasets” generating an operator tree (Fig. 4, (402) build operator tree [0054]) including instructions for processing the one or more join operators, (performs a
full outer join between tables returned by each of a plurality of dense logical operators 7261-726N [0074]) such as “instructions” for the full outer join operator (performs an
inner join between a table returned by each of a plurality of sparse logical operators 7181-718N [0074]) such as “instructions” for the inner join logical operator the operator tree (Fig. 4, (402) operator tree [0054]) including a structure (data structure [0100]) see also “structure” in paragraphs [0023] and [0099] having a join order (result set manipulation operation [0043]) such as “join order” associated with (associated with [0056])  executing the query; (execute user query [0038]) 
Wang does not fully disclose applying a plurality of transformation rules to the operator tree to generate an optimized operator tree, wherein applying the plurality of transformation rules applies one or more bitvector filters at different join operators and modifies the join order of the one or more join operators in the optimized operator tree based on a determined impact associated with applying the one or more bitvector filters to the one or more join operators; wherein the optimized operator tree has an optimized structure with the modified join order of the one or more join operators; and providing the query and the optimized operator tree to an execution engine for processing the query in accordance with the optimized operator tree.
Al-Omari teaches applying a plurality of transformation rules (apply multi-join rules “transformation rules” [0085]) see recursive application of rules “Left Linear MJEnumRule” [0098-0099]; “Zigzag MJEnumRule [0101-0102] and  “Bushy MJEnumRule [0104-0105] to the operator tree to (normalized query tree [0046]) such as “operator tree” generate an optimized operator tree, (produces an execution plan  [0046]) such as “optimized operator tree” providing the query (the query [0034]) and the optimized operator tree (produces an execution plan  [0046]) such as “optimized operator tree” 
to an execution engine (Fig. 1, SQL/MS Compiler [0010]) such as “execution engine”
for processing (processing in accordance with one embodiment [0010])
the query (the query [0034]) in accordance with the optimized operator tree (an execution plan  [0046]) such as “optimized operator tree” 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Wang to incorporate the teachings of Al-Omari whereby   applying a plurality of transformation rules to the operator tree to generate an optimized operator tree, providing the query and the optimized operator tree to an execution engine for processing the query in accordance with the optimized operator tree. By doing so this approach utilizes new enumeration schemes that visit only chosen parts of the hypothetical search space that are promising for good plans. Al-Omari [0032]
 	Khayyat teaches wherein applying the plurality of transformation rules (a new rule is added to recognize inequality conditions [0071]) applies one or more bitvector filters (performance gain of using a bloom filter [0102]) at different join operators (two inequality operators IEJOIN, IESELF JOIN [0047]) see TABLE 1, TABLE 2 and modifies the join order (the different sorting orders, i.e., ascending or descending for attribute X and Y in lines 2-5, are chosen to satisfy various inequality operators [0052]) of the one or more join operators (two inequality operators IEJOIN, IESELF JOIN [0047]) see TABLE 1, TABLE 2 in the optimized operator tree (parse tree with smallest estimated cost [0064]) based on a determined impact (performance gain [0102]) associated with applying the one or more bitvector filters (performance gain of using a bloom filter [0102]) to the one or more join operators; (two inequality operators IEJOIN, IESELF JOIN [0047]) see TABLE 1, TABLE 2
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Wang to incorporate the teachings of Khayyat wherein applying the plurality of transformation rules applies one or more bitvector filters at different join operators and modifies the join order of the one or more join operators based on a determined impact associated with applying the one or more bitvector filters to the one or more join operators. By doing so the experiment shows that the performance gain is 3x between 256 bits and 1,024 bits and 1.5x between 1,024 bits and 4,096 bits. Larger chunk sizes show worse performance, as shown with chunk size of 16,384 bits. Khayyat [0103].
Curino teaches wherein the optimized operator tree (optimized parse tree [0070]) has an optimized structure (awareness of its distributed execution [0070]) such as “optimized structure” with the modified join order (optimized join order [0071]) of the one or more join operators; (any type of operator, such as a join, a nested query, a user-defined function (UDP), a plurality thereof, and so forth, where the  operator(s) can be executed upon the geographically distributed data. [0035])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Wang to incorporate the teachings of Curino wherein the optimized operator tree has an optimized structure with the modified join order of the one or more join operators. By doing so the statistics can be computed efficiently in a distributed manner. Curino [0071]
Claims 13 and 19 correspond to clam 1 and are rejected accordingly

Regarding claim 2 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 1.
Wang as modified does not fully disclose  wherein a structure of the optimized operator tree includes the modified join order generated for an arbitrary query.
Al-Omari teaches wherein a structure (Fig. 5, data structures [0014]) 
of the optimized operator tree (join subtrees [0085]) such as “optimized operator tree” in  a fully specified join subtree [0085]  includes the modified join order (fully or partially join order/shape [0085]) generated for an arbitrary query (arbitrary query [0036]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Wang to incorporate the teachings of Al-Omari wherein a structure of the optimized operator tree includes the modified join order generated for an arbitrary query. By doing so the MJPrimeTableRule produces good potential order at an early stage in optimization which improves the quality of MINIMUM and MEDIUM optimization levels and enhances the effectiveness of cost-based pruning. Al-Omari [0088]

Regarding claim 3 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 1.
Wang as modified does not fully disclose  wherein the query includes one or more of a star query structure or a snowflake query structure.
Al-Omari teaches wherein the query (the query [0034]) includes one or more of a star query structure (star schema [0090]) or a snowflake query structure (snowflake schema [0158])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Wang to incorporate the teachings of Al-Omari wherein the query includes one or more of a star query structure or a snowflake query structure. By doing so the cardinality of the prime table is used to determine a list of reducing fringes above the prime table, and a list of reducing fringes below the prime table. Al-Omari [0182].
Claim 14 corresponds to claim 3 and is rejected accordingly

Regarding claim 4 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 3.
Wang as modified does not fully disclose  wherein the structure of the optimized operator tree includes the modified join order of the star query structure or the snowflake query structure with primary-key-foreign-key (PKFK) joins in a plan space of right deep trees without cross products.
Al-Omari teaches wherein the structure (Fig. 5 table connectivity analysis data structures [0014])  of the optimized operator tree (expectation plan  [0046]) such as “optimized operator tree” includes the modified join order (different join orders [0087]) such as “modified join orders” of the star query structure (star schema [0090])
or the snowflake query structure (snowflake schema [0158]) with primary-key-foreign-key (PKFK) joins (Table Connectivity Analysis whereby for join expressions when  the predicates is an equality predicate the method also gathers information about base column members of the equality relationship. The predicate-column associations, as well as resulting column-column associations, are set accordingly. [0080]) such as predicate corresponding to “primary key” and “column members of the equality relationship corresponding to “foreign keys” in a plan space (plan search space [0125])
of right deep trees (right linear trees [0102] such as “right deep trees” without cross products (The cross product control heuristic eliminates non-mandatory
cross products from the plan search space. [0125])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Al-Omari wherein the structure of the optimized operator tree includes the modified join order of the star query structure or the snowflake query structure with primary-key-foreign-key (PKFK) joins in a plan space of right deep trees without cross products. By doing so commutative pairs of substitutes are produced for every substitute in the linear rule. Al-Omari [0102].
Claim 15 corresponds to claim 4 and is rejected accordingly

Regarding claim 6 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 1.
Wang as modified does not fully disclose  wherein the one or more bitvector filters include one or more of a hash filter, a bloom filter, or variants thereof.
Khayyat teaches wherein the one or more bitvector filters (bit array [0103])  such as “bit vector” include one or more of a hash filter, a bloom filter, or variants thereof (bloom filter [0103]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Khayyat wherein the one or more bitvector filters include one or more of a hash filter, a bloom filter, or variants thereof. By doing purpose of using Bloom filters to reduce the bit-array scanning overhead. Khayyat [0103].

Regarding claim 7 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 1.
Wang as modified does not fully disclose  wherein applying the plurality of transformation rules includes considering the one or more bitvector filters while applying the plurality of transformation rules.
Al-Omari teaches wherein applying the plurality of transformation rules (apply multi-join rules “transformation rules” [0085]) see recursive application of rules “Left Linear MJEnumRule” [0098-0099]; “Zigzag MJEnumRule [0101-0102] and  “Bushy MJEnumRule [0104-0105]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Al-Omari in applying the plurality of transformation rules. By doing so this approach utilizes new enumeration schemes that visit only chosen parts of the
hypothetical search space that are promising for good plans. Al-Omari [0032]
Khayyat teaches includes considering the one or more bitvector filters (using Bloom filters to reduce the bit-array scanning overhead [0103])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Khayyat whereby includes considering the one or more bitvector filters. By doing so to show the performance gain of using a Bloom filter. Khayyat [0102].


Regarding claim 9 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 1.
Wang as modified does not fully disclose wherein the method comprises applying the plurality of transformation rules to the operator tree independent of a determined structure of the query.
Al-Omari teaches wherein the method  (the method [0080]) comprises applying the plurality of transformation rules (apply multi-join rules “transformation rules” [0085]) see recursive application of rules “Left Linear MJEnumRule” [0098-0099]; “Zigzag MJEnumRule [0101-0102] and  “Bushy MJEnumRule [0104-0105]  to the operator tree (normalized query tree [0046]) such as “operator tree” independent of a determined structure of the query. (utilizing a Cascades design [0038])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Al-Omari wherein the method comprises applying the plurality of transformation rules to the operator tree independent of a determined structure of the query. By doing so a query tree can be divided into regions (Optimization Islands),
where the aforementioned limitations can be solved independently. Each island in the query tree can then be optimized using rules that have visibility of the entire island. Al-Omari [0038]
Claim 16 corresponds to claim 9 and is rejected accordingly

Regarding claim 20 Wang in view of Al-Omari, Khayyat and Curino teaches the non-transitory computer-readable medium of claim 19.
Wang as modified does not fully disclose  wherein the query includes one or more of a star query structure or a snowflake query structure, and wherein the structure of the optimized operator tree includes the modified join order of the star query structure or the snowflake query structure with primary-key-foreign-key (PKFK) joins in the plan space of right deep trees without cross products.
Al-Omari teaches wherein the query (the query [0034]) includes one or more of a star query structure (star schema [0090]) or a snowflake query structure (snowflake schema [0158]) wherein a structure (Fig. 5, data structures [0014])  of the optimized operator tree (join subtrees [0085]) such as “optimized operator tree” in  a fully specified join subtree [0085]  includes the modified join order (fully or partially join order/shape [0085]) of the star query structure(star schema [0090])  or the snowflake query structure (snowflake schema [0158]) with primary-key-foreign-key (PKFK) joins (Table Connectivity Analysis whereby for join expressions when  the predicates is an equality predicate the method also gathers information about base column members of the equality relationship. The predicate-column associations, as well as resulting column-column associations, are set accordingly. [0080]) such as predicate corresponding to “primary key” and “column members of the equality relationship corresponding to “foreign keys” in a plan space (plan search space [0125])
of right deep trees (right linear trees [0102] such as “right deep trees” without cross products (The cross product control heuristic eliminates non-mandatory
cross products from the plan search space. [0125])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Al-Omari wherein the structure of the optimized operator tree includes the modified join order of the star query structure or the snowflake query structure with primary-key-foreign-key (PKFK) joins in a plan space of right deep trees without cross products. By doing so commutative pairs of substitutes are produced for every substitute in the linear rule. Al-Omari [0102].

Claims 5 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (United States Patent Publication Number 20120323885) hereinafter Wang, in view of Al-Omari et al., (United States Patent Publication Number 20060282423) hereinafter Al-Omari, in view of Khayyat et al., (United States Patent Publication Number 20170060944) hereinafter Khayyat, in view of Curino et al., (United States Patent Publication Number 20160306849) hereinafter Curino and in further view of Mihnea Andrei (United States Patent Publication Number 20060167865) hereinafter Andrei
Regarding claim 5 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 1.
Wang as modified teaches wherein the one or more join operators (full outer join operator [0071])
Wang as modified does not fully disclose  one or more of: a hash join having instructions for joining two or more datasets from a database including a plurality of datasets identified by the query; a merge join having instructions for combining and sorting values from two or more datasets from a database including a plurality of datasets identified by the query; and a nested loop join having instructions for using a nested loop to join two or more datasets from a database including a plurality of datasets identified by the query.
Andrei teaches one or more of: a hash join (hash join [0138]) having instructions for joining two or more datasets (sub-plan joining tables A and B [0052]) from a database (database [0052]) including a plurality of datasets (n-ary data sets [0059]) identified by the query; (the query [0073]) a merge join (merge join [0138]) 
having instructions for combining (combine a given sub-set of generic
Tables [0054]) and sorting values from two or more datasets (distinct sorting outer table “r” and inner table “s” [0180]) from a database (database [0052]) including a plurality of datasets (n-ary data sets [0059])  identified by the query; (the query [0182]) and a nested loop join (nested loop join [0138])  having instructions for using a nested loop (Fig. 9A process of a left deep nested loop join [0188]) to join two or more datasets from a database including a plurality of datasets (join statement in query “select s1 from s, t, u, v where s2=t1, t2=u1, u2=v1” [0187]) identified by the query (above query [0188])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Al-Omari and Khayyat to incorporate the teachings of Andrei   wherein one or more of: a hash join having instructions for joining two or more datasets from a database including a plurality of datasets identified by the query; a merge join having instructions for combining and sorting values from two or more datasets from a database including a plurality of datasets identified by the query; and a nested loop join having instructions for using a nested loop to join two or more datasets from a database including a plurality of datasets identified by the query. By doing so the optimizer compares alternatives and finally retains the best physical plan that fully implements the query, with the best physical plan being selected based on estimated execution costs.  Anderi [0015]
Claim 17 corresponds to claim 5 and is rejected accordingly.

Claims 8, 11 and 12   are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (United States Patent Publication Number 20120323885) hereinafter Wang, in view of Al-Omari et al., (United States Patent Publication Number 20060282423) hereinafter Al-Omari, in view of Khayyat et al., (United States Patent Publication Number 20170060944) hereinafter Khayyat, in view of Curino et al., (United States Patent Publication Number 20160306849) hereinafter Curino and in further view of Xun Cheng (United States Patent Publication Number 20150278306) hereinafter Cheng

Regarding claim 8 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 7.
Wang as modified does not fully disclose  wherein applying the plurality of transformation rules comprises adding bitvectors to the operator tree during a query optimization process that includes generating the optimized operator tree.
Al-Omari teaches wherein applying the plurality of transformation rules (apply multi-join rules “transformation rules” [0085]) see recursive application of rules “Left Linear MJEnumRule” [0098-0099]; “Zigzag MJEnumRule [0101-0102] and  “Bushy MJEnumRule [0104-0105]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Al-Omari in applying the plurality of transformation rules. By doing so this approach utilizes new enumeration schemes that visit only chosen parts of the
hypothetical search space that are promising for good plans. Al-Omari [0032]
Cheng teaches adding bitvectors (applying the bloom filter [0028]) such as “bitvector” to the operator tree (at each level of the execution plan [0028]) such as “operator tree” during a query optimization process (query optimization of multiple join operations using the bloom filter [0015]) that includes generating the optimized operator tree (bloom filter is integrated into the final execution plan [0052]) such as “optimized operator tree”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Cheng adding bitvectors to the operator tree during a query optimization process that includes generating the optimized operator tree. By doing so cost savings incurred by the application of the bloom filter is measured against a threshold to determine the effectiveness of applying the bloom filter. Cheng  [0052]
Claim 18 corresponds to claim 8 and is rejected accordingly.

Regarding claim 11 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 1.
Wang as modified does not fully disclose  wherein applying the plurality of transformation rules to the operator tree comprises systematically analyzing impacts associated with applying the one or more bitvector filters to a plurality of alternative join orders to determine the modified join order of the one or more join operators having an optimized impact associated with applying the one or more bitvector filters to the one or more join order relative to one or more additional join orders from the plurality of alternative join orders.
Al-Omari teaches   wherein applying the plurality of transformation rules (apply multi-join rules “transformation rules” [0085]) see recursive application of rules “Left Linear MJEnumRule” [0098-0099]; “Zigzag MJEnumRule [0101-0102] and  “Bushy MJEnumRule [0104-0105] to the operator tree (normalized query tree [0046]) such as “operator tree”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Al-Omari wherein applying the plurality of transformation rules to the operator tree. By doing so the goal of the MJPrimeTableRule's algorithm is to minimize
the data flow in the result join tree and reduce the cost of accessing the largest table (i.e. the Prime Table) in the tree. Al-Omari [0156]. 
Cheng teaches systematically analyzing impacts associated with applying the one or more bitvector filters (Fig. 3, (320) determining a row reduction effect of applying a bloom filter ) such as “bit vector” to a plurality of alternative join orders (Fig. 2, (30) calculating a cost savings of the join operation based on the row reduction effect at the each of the plurality of levels [0030]) to determine the modified join order (semi-join operation [0015]) such as “modified join order” of the one or more join operators (Fig. 3, a top level comprising a top join operator [0042]) (a bottom level comprising a leaf scan operator [0042]) and an (intermediate level comprising an intermediate operator [0042]) having an optimized impact (row reduction effect [0030]) associated with applying the one or more bitvector filters (Fig. 3, (320) applying a bloom filter ) such as a “bit vector” to the one or more join order (multiple join operations [0015]) such as “one or more join order” relative to one or more additional join orders (intermediate join operations [0025]) such as “additional join orders” from the plurality of alternative join orders (join operations at all levels of the execution plan [0031]) such as “plurality of alternate join orders”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Al-Omari to incorporate the teachings of Cheng  whereby systematically analyzing impacts associated with applying the one or more bitvector filters to a plurality of alternative join orders to determine the modified join order of the one or more join operators having an optimized impact associated with applying the one or more bitvector filters to the one or more join order relative to one or more additional join orders from the plurality of alternative join orders. By doing so cost calculator 230 calculates the cost savings of the join operation based on the row reduction effect at each level.  Cheng [0044].

Regarding claim 12 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 1.
Wang as modified does not fully disclose  wherein applying the plurality of transformation rules to the operator tree comprises selectively adding bitvector filters to a subset of join operators on the operator tree based on estimated benefits of adding the respective bitvector filters.
	Al-Omari teaches wherein applying the plurality of transformation rules (apply multi-join rules “transformation rules” [0085]) see recursive application of rules “Left Linear MJEnumRule” [0098-0099]; “Zigzag MJEnumRule [0101-0102] and  “Bushy MJEnumRule [0104-0105] to the operator tree (normalized query tree [0046]) such as “operator tree”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Al-Omari wherein applying the plurality of transformation rules to the operator tree. By doing so this approach utilizes new enumeration schemes that visit only chosen parts of the hypothetical search space that are promising for good plans. Al-Omari [0032]
Cheng teaches selectively adding bitvector filters (Fig. 3, (320) applying a bloom filter [0043]) such as “bit vector” to a subset of join operators (Fig. 3, a top level comprising a top join operator [0042]) (a bottom level comprising a leaf scan operator [0042]) and an (intermediate level comprising an intermediate operator [0042]) 
on the operator tree (execution plan tree [0023]) such as “operator tree”
based on estimated benefits of adding the respective bitvector filters (the row reduction effect may affect the overall cost benefit analysis in evaluating the effect of the Bloom filter to the query performance [0027])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Al-Omari to incorporate the teachings of Cheng  whereby selectively adding bitvector filters to a subset of join operators on the operator tree based on estimated benefits of adding the respective bitvector filters. By doing so costs associated with query performance can be measured by a number of techniques, and can be adjusted
in testing in order to control for certain behaviors (e.g., by specifying that access to disk should be treated as high-cost). Cheng [0027]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (United States Patent Publication Number 20120323885) hereinafter Wang, in view of Al-Omari et al., (United States Patent Publication Number 20060282423) hereinafter Al-Omari, in view of Khayyat et al., (United States Patent Publication Number 20170060944) hereinafter Khayyat, in view of Curino et al., (United States Patent Publication Number 20160306849) hereinafter Curino and in further view of Sangyon Hwang (United States Patent Publication Number 20180060389) hereinafter Hwang
Regarding claim 10 Wang in view of Al-Omari, Khayyat and Curino teaches the method of claim 1.
Wang does not fully disclose further comprising: generating an additional operator tree including additional instructions for processing the one or more join operators, the additional operator tree having a structure indicating an alternative join order associated with execution of the query; and wherein providing the optimized operator tree to the execution engine is based on a comparison of a cost of executing the optimized operator tree and the additional operator tree.
Al-Omari teaches further comprising: generating an additional operator tree (Fig. 17, any one of query trees i.e. Tree (B), or Tree (C), or Tree (D), or Tree (E), Tree (F) [0199]) such as “operator tree” including additional instructions for processing the one or more join operators, (joining based on increasing cardinality of each group’s join with the PT Group (Tree A) [0199]) the additional operator tree (Fig. 17, any one of the query trees i.e. Tree (B), or Tree (C), or Tree (D), or Tree (E), Tree (F) [0199]) such as “operator tree” having a structure indicating an alternative join order associated with execution of the query; (Fig. 17, Tree (B) in order of increasing cardinality of each group’s join with the PT Group (Tree A) [0199]) see the ascending order of  PT Group with Group3, Group2 and Group1 and wherein providing the optimized operator tree (execution plan  [0046]) such as “optimized operator tree” to the execution engine (Fig. 1, SQL/MS Compiler [0010]) such as “execution engine”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Al-Omari wherein generating an additional operator tree including additional instructions for processing the one or more join operators, the additional operator tree having a structure indicating an alternative join order associated with execution of the query; and wherein providing the optimized operator tree to the execution engine. By doing so an alternative scheme that permits feasible enumeration of bushy plans is the selective optimization approach. Al-Omari [0148]
Hwang teaches is based on a comparison of a cost (Fig 10, comparison of resource-usage estimates [0054]) of executing the optimized operator tree (Fig. 10 logical query execution plan for QP1 [0054]) such as “optimized operator tree  and the additional operator tree (Fig. 10 logical query execution plan for QP2 [0054]) such as “additional operator tree”
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Hwang whereby is based on a comparison of a cost of executing the optimized operator tree and the additional operator tree. By doing so an estimated resource usage ( e.g., resource cost) is determined for each identified physical operator. Hwang [0034]

Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

7. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Cole et al., (United States Patent Publication Number 20110035368) teaches in paragraph [0026] “optimized join orders of tables implicated in queries as part of determining execution plans for executing the queries.”
	Lee et al., (United States Patent Publication Number 20170147644) teaches in paragraph [0034] “query processing plan with optimized join operations.”
	Rogers et al., (United States Patent Publication Number 20180096166) teaches in paragraph [0087] “Optimizations to improve the performance of smcql for secure querying can begin with a secure query plan, where each operator is labelled high or
low using the checker.”
8.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166